Case 8:21-cv-01162-GLS Document 4 Filed 05/13/21 Page 1of5

IN THE CIRCUIT COURT FOR
PRINCE GEORGE'S COUNTY, MARYLAND

SABRENA STOKES
15304 Pine Tree Way
Bowie, Maryland 20721

Plaintiff,

ve. Case No.:

HOME DEPOT U.S.A., INC.
2455 Pacers Ferry Road, SE
Atlanta, Georgia 30339

imme me mee ee eee eet eee eet

SERVE ON: a

_CSC-Lawyers Incorporating Service Co. “mm =

7 St. Paul Street & as

Suite 820 as or

Baltimore, Maryland 21202 z=
o

Defendant. OF

tx) i

co >>

 

COMPLAINT AND DEMAND FOR JURY TRIAL

Plaintiff, Sabrena Stokes, by undersigned counsel, hereby
files this Complaint against Home Depot U.S.A., Inc., Defendant
herein, and alleges as follows:

I. JURISDICTION AND VENUE

1. Plaintiff invokes’ the jurisdiction of this Court
pursuant to Md. Code Ann., Cts. and Jud. Proc. Article, §§ 6-101
et seq.

2. Venue is proper in this Court pursuant to Md. Code

Ann., Cts. & JudProc. Article, §§ 6-201 and 6-202.
Case 8:21-cv-01162-GLS Document 4 Filed 05/13/21 Page 2 of 5

- 3. The amount in controversy herein exceeds the sum of
$30,000.00, exclusive of interest and costs.
It. PARTIES

4. Sabrena Stokes (“Stokes”) is a citizen of the State of
Maryland with a residence in Prince George’s County at 15304
Pine Tree Way, Bowie, Maryland 20721.

5. Home Depot U.S.A., Inc. (“Home Depot”) is a Georgia
corporation with its principal place of business located at 2455
Paces Ferry Road, SE, Atlanta, Georgia 30339. At all times
relevant to this Complaint, Home Depot U.S.A., Inc. was the
owner of the property known as 150 Hampton Park Boulevard,
capitol Heights, Maryland 20743.

III. FACTS

6. On or about September 28, 2020, Stokes was an invitee
at the property known as the Home Depot located at 150 Hampton
Park Boulevard, Capitol Heights, Maryland 20743 (“Premises”).

Ts As Stokes was standing on the Premises and looking at
wooden trim, she was struck by a metal pole that fell from a
‘display shelf. The impact of the metal pole caused Stokes to
sustain profound and painful injuries to her head, face, neck,
back, and body. As a result of the injuries sustained, Stokes
was forced to incur substantial medical bills and miss time from

work. As of the date of the filing of this Complaint, Stokes is
Case 8:21-cv-01162-GLS Document4 Filed 05/13/21 Page 3of5

still experiencing periodic pain and discomfort as result of the
injuries she sustained on September 28, 2020 and may be in need
of future medical care.

8. At all times prior to the accident, Stokes maintained
a proper and vigilant outlook as she was looking at the wooden
trim, and her actions in no way contributed to the incident. To
the contrary, Stokes’ injuries were solely the result of the
unreasonable acts and omissions of Home Depot.

9. Prior to this accident, Home Depot knew or should have
known that the metal pole was unsecured and created a hazardous
condition. Notwithstanding said knowledge and notice, Home Depot
failed to take reasonable actions to prevent and/or cure the
hazardous condition which it knew or should have known could
result in injuries to its customers. Additionally, Home Depot
failed to provide any sort of meaningful warning to Stokes, or
others on the premises, of the dangerous condition which existed
in the store.

COUNT I
(Negl igence }

10. Plaintiff hereby incorporates by reference the
allegations contained in paragraphs 1-9,

11. Home Depot, at all times material to this Complaint, was
in exclusive, possession, custody and control of the Home Depot

located at the property known as 150 Hampton Park Boulevard,
Case 8:21-cv-01162-GLS Document4 Filed 05/13/21 Page 4of5

Capitol Heights, Maryland 20743. As such, Home Depot owed a duty
to Stokes, and all patrons who were lawfully on the premises, to
provide safe pathways through the store free from hazardous
conditions which could cause injury. Home Depot also had a duty
to warn Stokes, and all other patrons lawfully entering omto the
property, of any defects, dangers or other hazardous conditions
which existed on the property.

12. On or about September 28, 2020, Home Depot breached the
duties of care it owed to Stokes by (1) failing to take
reasonable actions to ensure that the metal pole which struck
Stokes was displayed in a secured manner, and (2) failing to
warn Stokes, and other patrons lawfully on the premises, of the
aforementioned dangerous conditions of which it knew or should
have known existed as of the time of Stokes’ accident.

13. As a result of Home Depot’s breaches of the duties of
care owed to stokes, Stokes sustained substantial damages.

WHEREFORE, Plaintiff, Sabrena Stokes, prays that the Court
enter judgment in her favor and against Defendant, Home Depot
U.S.A., Inc, for compensatory damages in an amount exceeding
$75,000.00, with the exact amount to be determined at trial,
plus pre-judgment interest, costs, and such other and further

relief as justice may require.
Case 8:21-cv-01162-GLS Document4 Filed 05/13/21 Page 5of5

Respectfully submitted,

et —s ae
Thomas C. Costello, #9412430142
Matthew T. Holley, #1306190131
tcc@costellolawgroup.com
mth@costellolawgroup.com
Costello Law Group
409 Washington Avenue, Suite 410
Towson, Maryland 21204
(410) 832-8800

Attorneys for Plaintiff,
Sabrena Stokes

JURY TRIAL DEMANDED

Plaintiff hereby demands and request that all claims,
actions and causes of action set forth herein be tried before a

jury.

>

Matthew T. Holley
